SIXTH DIVISION
                                                     April 11, 2008



No. 1-06-2458



JILL CAYWOOD,                      )      Appeal from the
                                   )      Circuit Court
     Plaintiff-Appellant,          )      of Cook County.
                                   )
     v.                            )      No. 03 L 15528
                                   )
PAULL C. GOSSETT, and A.M.M. LTD., )
an Illinois Corporation,           )      The Honorable
                                   )      Abishi C. Cunningham,
     Defendants-Appellees.         )      Judge Presiding.




     JUSTICE O'MALLEY delivered the opinion of the court:

     Plaintiff Jill Caywood filed suit against defendants Paull

C. Gossett, D.D.S., and A.M.M. Ltd., alleging dental malpractice.

Defendants moved to dismiss plaintiff's complaint pursuant to

section 2-619(a)(5) of the Code of Civil Procedure (Code) (735

ILCS 5/2-619(a)(5) (West 2006)), arguing that plaintiff failed to

timely bring her suit within the two-year time period delineated
in section 13-212(a) of the Code.   735 ILCS 5/13-212(a) (West

2006).   The circuit court found that plaintiff knew or should

have known that defendants committed malpractice more than two

years before filing her action and granted defendants' motion to

dismiss the complaint as untimely filed.    For the reasons that

follow, we affirm the judgment of the circuit court.

                             BACKGROUND
1-06-2458

     In January 1988, plaintiff and her family began treating

with defendants for general dental care.    In 1994, plaintiff

complained to defendants about problems with teeth grinding.

Defendant Gossett recommended that plaintiff floss regularly and

rinse with saltwater.   Defendants did not refer plaintiff to an

oral surgeon or other specialist for evaluation.    Plaintiff

continued to treat with defendants for seven more years, during

which, defendants provided plaintiff with regular exams,

cleaning, bleaching, bonding and crowns.

      On November 24, 2000, defendants examined and cleaned

plaintiff's teeth.   Defendants' records indicated that no

abnormalities were noted.    On March 2, 2001, plaintiff made an

emergency appointment with defendants complaining of severe pain

and swelling in her mouth and face.    Plaintiff was diagnosed with

a parotid sialolithiasis, a blocked salivary gland, and

defendants prescribed an antibiotic and pain medication for her

condition.   Defendants continued to treat plaintiff’s condition

with antibiotics for a period of five months.    Defendants’
treatment initially relieved plaintiff’s symptoms; however, the

pain and swelling returned.    Defendants neither referred nor re-

evaluated plaintiff during that five-month period.

     On August 18, 2001, plaintiff returned to defendants, again

complaining of pain and swelling in her mouth.    That same day,

defendants removed tooth number 15, a molar, from the upper left

side of plaintiff’s mouth.    Following the procedure, plaintiff


                                  2
1-06-2458

complained of increased pain and swelling in the area surrounding

tooth number 15.   Defendants prescribed antibiotics and pain

medication for plaintiff’s deteriorating condition.       At the end

of August 2001, plaintiff sought treatment from her physician,

Dr. Gill, relative to the condition in the upper left side of her

mouth.   Plaintiff complained to Dr. Gill that following

defendants' extraction of tooth number 15, the pain and swelling

around that area worsened.   Dr. Gill prescribed an antibiotic for

plaintiff.

     Sometime in August 2001, plaintiff began to insert foreign

objects into her mouth in an attempt to relieve the inflamation

and pain in her gums and jaw.   Plaintiff used pencil erasers,

tweezers, a make-up brush, Sharpie brand marker caps and paper

clips, in addition to her fingers.       In September 2001, plaintiff

used a pair of tweezers to remove a bone or tooth fragment on her

own from the area where tooth number 15 was extracted.       She

testified in her deposition that the tooth fragment caused

significant pain and irritation to her gums.       Plaintiff presented
the fragment along with the tweezers used to remove it to

defendants on September 12, 2001, during an appointment.

Defendants prescribed pain medication for plaintiff in September,

2001.

     On the same day plaintiff presented the tooth or bone

fragment to defendants, she also visited Dr. Gill, who examined

her mouth and ordered a CT scan.       The CT scan revealed that


                                   3
1-06-2458

plaintiff suffered from a sinus infection.    On September 14, Dr.

Gill informed plaintiff that the sinus infection was caused by

defendants' extraction of tooth number 15 and prescribed

antibiotics for her treatment.    On October 3, 2001, Dr. Gill

admitted plaintiff to Hinsdale Hospital as a result of the

infection and her pain and swelling.    An examination of plaintiff

revealed that a fistula, an opening between two cavities,

developed between plaintiff's mouth and sinus cavity.    Bacteria

from plaintiff's mouth entered into her sinus cavity through the

fistula causing a severe infection in her upper left jawbone area

and severe inflamation and pain.

     On October 8, 2001, plaintiff underwent an endoscopic sinus

surgery performed by Dr. Cynthia Go, an otolaryngologist.      The

endoscopic procedure was performed to alleviate the swelling and

pain and treat the infection in plaintiff's mouth.    A second

surgery was performed on October 10, 2001, to insert a catheter

to administer antibiotics intravenously to treat the sinus

infection.    Following the surgeries, plaintiff remained at
Hinsdale Hospital for two weeks and was discharged.    On October

29, 2001, plaintiff was readmitted to Hinsdale Hospital because

she complained of weakness and an altered mental state.

Plaintiff's medications were regulated and she was released after

one week.    Three days following her discharge, she was re-

admitted to repair a broken catheter line.    On November 9, 2001,

plaintiff was diagnosed with a severe sinus infection, upper left


                                   4
1-06-2458

jawbone infection, and chronic facial pain syndrome.

     On November 19, 2001, Dr. Go and Dr. Gregory Stevens

performed a third surgery on plaintiff to repair the opening that

allowed bacteria to enter plaintiff's sinus cavity from her mouth

in the area of tooth number 15.   While performing the surgery,

Drs. Go and Stevens determined that tooth number 14 was also

severely infected and they extracted the tooth.    Following the

surgeries, plaintiff returned to defendants for a general

examination on December 11, 2001.     Plaintiff could not recall if

she was treated by defendants on that day.

     On or around February 26, 2002, plaintiff commenced

treatment with Dr. Ronald Schefdore.    Dr. Schefdore cleaned

plaintiff's teeth and created a mouth guard for her to wear at

night to prevent her from grinding her teeth.    Dr. Schefdore

referred plaintiff to several specialists for treatment including

a root canal specialist, gum specialist, oral surgeon and

dentists at the University of Illinois at Chicago.

     On December 11, 2003, plaintiff filed this lawsuit against
defendants alleging that defendants failed to perform adequate

and thorough examinations to diagnose temporomandibular disorder

(TMD) and properly treat or refer plaintiff for treatment of TMD

by a specialist.   It was further alleged that defendants: failed

to diagnose and treat plaintiff's gum disease, tooth decay,

abscesses and bone loss; improperly performed the extraction of

tooth number 15; misdiagnosed plaintiff's condition as a blocked


                                  5
1-06-2458

salivary gland; and failed to heed plaintiff's continued

complaints of pain and discomfort following the extraction of

tooth number 15.   Defendants denied any negligence and discovery

commenced.

     On February 8, 2006, defendants filed their motion to

dismiss pursuant to section 2-619(a)(5) of the Code.    735 ILCS

5/2-619(a)(5) (West 2006).   Defendants argued that plaintiff

failed to file her complaint prior to the expiration of the

statute of limitations provided in section 13-212(a) of the Code.

735 ILCS 5/13-212(a) (West 2006).    Specifically, defendants

assert that plaintiff knew, or should have known, as early as

October 3, 2001, and no later than November 19, 2001, that

defendants negligently misdiagnosed her TMD and negligently

treated her symptoms.   Plaintiff responded arguing that

defendants' continuous treatment until December 11, 2001, barred

dismissal under the continuous treatment doctrine and that her

complaint was filed within two years of terminating her treatment

with defendants.
     The circuit court granted defendants' motion and dismissed

plaintiff's complaint with prejudice.    The circuit court held

that "plaintiff's own deposition demonstrates that she knew or

should have known of her injury and its wrongful cause prior to

November 19, 2001."   The court based its decision on plaintiff's

testimony that she knew that the sinus infection, for which she

was admitted to Hinsdale Hospital, was caused by defendants'


                                 6
1-06-2458

treatment.   The circuit court further rejected plaintiff's

contention that the continuing course of negligent treatment

doctrine barred the court from dismissing her complaint because

defendants treated her on December 11, 2001.    The circuit court

held that the continuing course of negligent treatment doctrine

did not apply because plaintiff did not allege in her complaint

or present any evidence that defendants' treatment was negligent

on December 11, 2001.

     Plaintiff filed a motion to reconsider the circuit court's

order dismissing her complaint contending that the court

misapplied the discovery rule to facts of this case.   Plaintiff

argued that her statements did not equate to an admission that

she knew her injury was wrongfully caused but, rather, that the

negative results were due to the prior treatment.   The circuit

court rejected this assertion, ruling that under the

circumstances, a reasonable person would have been put on inquiry

that actionable conduct may have accrued.   The circuit court was

"unwilling to believe that after all of [the] problems and
negative results and armed with the knowledge that the dentist's

removal of a tooth caused a sinus infection that a reasonable

person would not have sufficient information to investigate

whether Dr. Gossett's care fell below the standard of care."

Plaintiff filed this timely appeal.

                              ANALYSIS

                        I. STANDARD OF REVIEW


                                  7
1-06-2458

     Defendants' motion to dismiss plaintiff's complaint was

brought pursuant to section 2-619(a)(5) of the Code (735 ILCS

5/2-619(a)(5) (West 2006)), which provides for the dismissal of

an action that was not commenced within the time limited by law.

When ruling on a section 2-619 motion to dismiss, a court must

interpret all pleadings and supporting documents in the light

most favorable to the nonmoving party.     In re Chicago Flood

Litigation, 176 Ill. 2d 179, 189 (1997); In re Parentage of M.J.,

203 Ill. 2d 526, 533 (2003).   The purpose of a motion to dismiss

under section 2-619 of the Code of Civil Procedure is to afford

litigants a means to dispose of issues of law and easily proved

issues of fact at the outset of a case, reserving disputed

questions of fact for a jury trial.    Zedella v. Gibson, 165 Ill.

2d 181, 185 (1995).   A motion under section 2-619 of the Code

admits the legal sufficiency of the well-pleaded factual

allegations of a complaint (Neppl v. Murphy, 316 Ill. App. 3d

581, 584 (2000)); however, it allows for dismissal when the claim

asserted is barred by other affirmative matter avoiding the legal
effect of or defeating the claim.     Builders Bank v. Barry Finkel

& Associates, 339 Ill. App. 3d 1, 6 (2003); 735 ILCS 5/2-

619(a)(9) (West 2006).   In ruling on a motion to dismiss under

section 2-619, the trial court may consider pleadings,

depositions, and affidavits.

     The circuit court should deny a motion to dismiss brought

pursuant to the discovery rule and section 13-212(a) of the Code


                                 8
1-06-2458

unless it can say, as a matter of law, that plaintiff knew or

should have known of her injury and the wrongful causation more

than two years before filing the instant lawsuit.   Tuchowski v.

Rochford, 368 Ill. App. 3d 441, 443-44 (2006); 735 ILCS 5/13-212

(West 2006).   The standard of review to be applied by this court

to the circuit court's dismissal of plaintiff's complaint

pursuant to section 2-619(a)(5) of the Code is de novo.

Paszkowski v. Metropolitan Water Reclamation District of Greater

Chicago, 213 Ill. 2d 1, 6 (2004).

   II. THE CIRCUIT COURT'S DISMISSAL OF PLAINTIFF'S COMPLAINT

     Plaintiff assigns error to the circuit court because, in her

view, the question of when she discovered that her injury was a

result of defendants' malpractice is an issue of fact precluding

dismissal.   Plaintiff offers the following arguments in support

of her proposition that the circuit court's dismissal was error:

the circuit court misapplied the second prong of the discovery

rule by determining that plaintiff must have known that her

injury was a result of malpractice, thereby invading the province
of the jury; the circuit court improperly determined that

November 19, 2001, was the date of discovery; and plaintiff's

testimony does not show that she was aware of defendants'

malpractice but presents a question of fact precluding dismissal.

     Section 13-212 of the Code provides:

        "[N]o action for damages for injury or death against any

     physician, dentist, registered nurse or hospital duly


                                 9
1-06-2458

     licensed under the laws of this State, whether based upon

     tort, or breach of contract, or otherwise, arising out of

     patient care shall be brought more than 2 years after the

     date on which the claimant knew, or through the use of

     reasonable diligence should have known, or received notice

     in writing of the existence of the injury or death for which

     damages are sought in the action, whichever of such date

     occurs first, but in no event shall such action be brought

     more than 4 years after the date on which occurred the act

     or omission or occurrence alleged in such action to have

     been the cause of such injury or death."    735 ILCS 5/13-

     212(a) (West 2006).

     The discovery rule is specifically provided for in section

13-212 of the Code and it postpones the commencement of the

limitations period until a plaintiff learns or reasonably should

have learned of her injury and knows or reasonably should have

known that it was wrongfully caused.     Blair v. Blondis, 160 Ill.

App. 3d 184, 184-88 (1987).   However, "the term 'wrongfully
caused', does not mean knowledge by plaintiff of a specific

defendant's negligent act or knowledge that an actionable wrong

was committed; rather, a person knows or reasonably should know

an injury is 'wrongfully caused' when he or she possesses

'sufficient information concerning [an] injury and its cause to

put a reasonable person on inquiry to determine whether

actionable conduct is involved.' "     Hoffman v. Orthopedic


                                10
1-06-2458

Systems, Inc., 327 Ill. App. 3d     1004, 1011 (2002), quoting Knox

College v. Celotex Corp., 88 Ill. 2d 407, 416 (1981); Moore v.

A.H. Robins Co., 167 Ill. App. 3d 19, 23 (1988).    Once a

plaintiff is on inquiry to determine whether actionable conduct

is involved, the burden falls upon that plaintiff to inquire

further as to the existence of a cause of action.     Hoffman, 327

Ill. App. 3d at 1011, citing    Witherell v. Weimer, 85 Ill. 2d

146, 156 (1981).

     In our view, plaintiff's testimony during her deposition

shows that she knew that her injury was caused by defendants and

that she had more than sufficient information to put her on

inquiry that actionable conduct occurred prior to November 19,

2001.   Plaintiff gave the following testimony in her deposition:

        "MR. GREEN: [Counsel for Defendants:] Q. So is it your

     testimony that as of September 14, 2001, you were aware that

     you had a sinus infection from the extraction of Tooth No.

     15?

        A. My understanding was yes.
                               *   *    *

        Q. What was your condition upon admission on October 3rd,

     2001, to Hinsdale Hospital?

        A. I was - - my mouth was infected and I was running a

     fever.   ***

        Q. What was your understanding as of October 3rd, 2001,

     to the cause of your medical and dental condition which you


                                   11
1-06-2458

    described as an infection in your mouth?

       A. My understanding was that I had an infection in my

    mouth and they needed to - - Dr. Gill then saw me and

    admitted me to the hospital.

       Q. As of October 3rd, what was your understanding as to

    the cause of your mouth infection?

                              * * *

       A. I believed it to be tooth 14.

       Q. 14?

       A. The tooth 14 - - the 14th tooth, the one that was

    still intact.   I believe it was that because that was the

    one that was very sore and infected.

       Q. So your problems as of October 3rd, 2001, at least to

    your understanding from your consultation with your doctors,

    was that it had nothing to do with Dr. Gossett's extraction

    of Tooth No. 15 a month and a half earlier; is that correct?

       A. No. That's not true.

       Q. *** Was it your understanding that as of October 3rd,
    2001, when you were admitted to Hinsdale Hospital, that your

    medical condition was the result of Dr. Gossett's extraction

    of Tooth No. 15?

       A. Yes.   And how long he kept me on - - yes.   I believe

    he kept me on antibiotics for a period of six months at the

    time I went to the hospital.

       Q. Did you - - as of October 3rd, 2001, did you feel in


                                 12
1-06-2458

     your mind that somehow Dr. Gossett had not been treating you

     properly?

        A. Say that date again?

        Q. When you were admitted on October 3rd, 2001, to

     Hinsdale Hospital, was it your understanding at that time

     that you had not been treated properly by Dr. Gossett?

        A. Um --

        Q. Did you feel at that point in time that somehow he had

     done something that had not been correct?

        A. Well, when he took out No. 15 and it literally cracked

     in half, and he took the rest of it out, and he looked a

     little surprised because - - he was surprised.     And I came

     back and asked him - - okay - - bottom line - - ask me one

     more time, I'm so tired.

        Q. As of October 3rd, when you were admitted to Hinsdale

     Hospital for you mouth infection and problems with infection

     of your sinuses, was it because of Dr. Gossett's treatment?

        A. Yes."
     Plaintiff's testimony further revealed that she consulted

with Dr. Gill on August 18, 2001, when her condition worsened

following defendants' treatment and that Dr. Gill told her that

she developed an infection in and around the area where Dr.

Gossett extracted tooth number 15.     When asked about why she

consulted with Dr. Gill instead of going to Dr. Gossett,

plaintiff testified "[m]y perspective on it was that that tooth,


                                  13
1-06-2458

[number 15] was in there for a good period of time and I couldn't

understand why [Dr. Gossett] would allow a tooth to be in there

infected for that long a period of time."    She further testified

that following Dr. Gossett's extraction of tooth number 15, she

did not improve, she knew there was a problem, her pain and

inflamation became worse and the medication was not effective.

Moreover, she was told that an opening between her mouth and

sinus developed where Dr. Gossett extracted tooth number 15 and

that it had to be repaired with oral surgery to prevent further

infections from occurring.

     After reviewing the record presented to the circuit court in

this case, we are also of the view that the evidence supports the

proposition that plaintiff knew or, at minimum, should have known

that defendants' care or lack of care was actionable before

November 19, 2001.    Thus, we hold that plaintiff's complaint was

untimely filed and the circuit court properly dismissed it

pursuant to section 2-619(a)(5) of the Code.

            III. CONTINUOUS COURSE OF NEGLIGENT TREATMENT
     Plaintiff contends that the limitations period should have

commenced on December 11, 2001, based on a continuing course of

treatment by defendants.    See generally Cunningham v. Huffman,

154 Ill. 2d 398 (1993).    In Cunningham, our supreme court

specifically rejected the "continuous course of treatment"

exception to the statutes of limitations and repose periods

contained in section 13-212 of the Code and held that the


                                 14
1-06-2458

Illinois statutory scheme allows for the limitations and repose

periods to be tolled by plaintiff based on a continuing negligent

course of treatment for a specific condition.    Cunningham, 154

Ill. 2d   at 404-06.   To prevail under a continuing negligent

course of treatment for a specific condition, a plaintiff must

demonstrate: "(1) that there was a continuous and unbroken course

of negligent treatment, and (2) that the treatment was so related

as to constitute one continuing wrong."    Cunningham, 154 Ill. 2d

at 406.

     Plaintiff's claim that the circuit court erred in rejecting

her continuous course of negligent treatment is without merit.

Plaintiff does not allege that the treatment received on December

11, 2001, was negligent.   In fact, plaintiff's complaint merely

alleged that Dr. Gossett examined her last on December 11, 2001,

and in her deposition, she testified that she could not recall

what, if any, treatment was provided on that day.   In addition,

the cases that plaintiff relies upon are distinguishable from the

facts in the instant case.
     In Jacobson v. Natonson, 164 Ill. App. 3d 126 (1987), the

circuit court barred evidence arising from treatment that

occurred more than four years prior to discovery of the

defendant's negligence.    Jacobson, 164 Ill. App. 3d at 130.    This

court held that the circuit court erred in applying section 13-

212 of the Code as a rule governing the admission of evidence and

that the statute of limitations and repose operated as a bar to


                                 15
1-06-2458

filing a claim that was discovered more than four years prior to

bringing suit.   Jacobson, 164 Ill. App. 3d at 130.    Furthermore,

the plaintiff in Jacobson alleged that the defendant engaged in a

continuing course of negligent treatment, misrepresented the

seriousness of her disease and discouraged her from seeing other

specialists or getting a second opinion.     Jacobson, 164 Ill. App.

3d at 128.   Here, plaintiff saw several doctors and specialists

relative to her condition, some of whom actually told plaintiff

that defendants' extraction of tooth number 15 caused the

infection and fistula that required three surgeries.    Moreover,

contrary to the circumstances in Jacobson, Follis v. Watkins and

Paske v. Green, the evidence in this case and plaintiff's

testimony show that she knew about defendants' negligent

treatment.   Follis v. Watkins, 367 Ill. App. 3d 548, 558 (2006)

(holding that a question of fact was raised by a plaintiff who

never saw any other dentist during the relevant time period,

alleged that entire course of care by defendant was negligent,

learned first from a new dentist in a different state that her
mouth was in a state of total disrepair and attributed her injury

to improper dental care by the defendant);     Paske v. Green, 142

Ill. App. 3d 367 (1986) (finding that evidence supported claim

that plaintiff was not aware of injury until treatment by another

dentist even though she was dissatisfied with the results and

comfort of her treatment).   In our view, based on the evidence in

the record, there is no question of fact as to when plaintiff


                                16
1-06-2458

knew that defendants' rendered negligent care.

  IV. ISSUES RAISED FOR THE FIRST TIME IN MOTION TO RECONSIDER

     Plaintiff argued, for the first time, in her motion for

reconsideration of the circuit court's dismissal of her lawsuit,

that she suffered from mental incapacitation and was unable to

appreciate that she had been injured by defendants' wrongful

treatment.   Plaintiff argues on appeal that the circuit court

erred by failing to address these arguments or Joyce Wixon's

affidavit supporting this theory in its ruling on plaintiff's

motion for reconsideration.   We disagree.

     The purpose of a motion to reconsider is to bring to the

court's attention newly discovered evidence which was not

available at the time of the hearing, changes in the law or

errors of the court's previous application to existing law.

American National Trust Co. v. Kentucky Fried Chicken of Southern

California, Inc., 308 Ill. App. 3d 106, 120 (1999).    Here,

plaintiff did not explain why the mental incapacitation argument

or Wixon's affidavit was not brought prior to her motion for
reconsideration.   We have previously held that circuit courts

"should not permit litigants to stand mute, lose a motion, and

then frantically gather evidentiary material to show that the

court erred in its ruling. *** [T]he interests of finality and

efficiency require that the [circuit] courts not consider such

late-tendered evidentiary material, no matter what the contents

thereof may be." (Emphasis in original.)     Gardner v. Navistar


                                17
1-06-2458

International Transportation Corp., 213 Ill. App. 3d 242, 248-49

(1991).   In addition, arguments raised for the first time in a

motion for reconsideration in the circuit court are waived on

appeal.   Illinois Health Maintenance Organization Guaranty Ass'n

v. Shapo, 357 Ill. App. 3d 122, 137 (2005).   Because plaintiff

failed to raise this argument in her response to defendants'

motion to dismiss, she waived her right to assert this issue.

See also Holzer v. Motorola Lighting, Inc., 295 Ill. App. 3d 963,

978 (1998) (argument raised for the first time in a motion for

reconsideration is waived).

     Waiver aside, even if the circuit court or this court were

to consider plaintiff's mental incapacitation, plaintiff's claim

is supported only by the affidavit of her friend, Wixon, who is

an attorney.   No medical evidence or affidavits from a doctor or

other medical professional, were offered to support a finding of

mental incapacity in the circuit court or this court.   735 ILCS

5/13-212(c) (West 2006); see Bloom v. Braun, 317 Ill. App. 3d

720, 730-31 (2000) (holding that to toll the statute of
limitations under section 13-212 of the Code, "a person must be

entirely without understanding or capacity to make or communicate

decisions regarding his person and totally unable to manage his

estate or financial affairs").   Plaintiff did not testify that

she was unable to understand or communicate relative to her care

and treatment and she has offered nothing to support her

contention that she was suffering from a disability sufficient to


                                 18
1-06-2458

toll the statute of limitations pursuant to section 13-212(c) of

the Code.

                          V. CONCLUSION

     For the foregoing reasons, we hold that plaintiff knew or

should have known of her injury before the third surgery, which

occurred on November 19, 2001, the continuing course of negligent

treatment exception does not apply under the circumstances of

this case and all matters raised for the first time in

plaintiff's motion for consideration were properly disregarded by

the circuit court and waived by plaintiff for purposes of appeal.

Accordingly, the judgement of the circuit court is affirmed.

     Affirmed.

     McBRIDE, P.J., and JOSEPH GORDON, J., concur.




                               19
     REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT


TITLE            JILL CAYWOOD,
of Case
                         Plaintiff-Appellant,

                         v.

                 PAULL C. GOSSETT, and A.M.M. LTD., an Illinois
                 Corporation,

                         Defendants-Appellees.


Docket No .      1-06-2458


COURT            Appellate Court of Illinois
                 First District, Sixth Division


Opinion          April 11, 2008
Filed

JUSTICES         JUSTICE O'MALLEY delivered the opinion of the court:
                 McBRIDE, P.J. and JOSEPH GORDON, J. concur.


Appeal's         Appeal from the Circuit Court of Cook County.
Origination      The Hon. Abishi C. Cunningham Judge Presiding.


Counsel for      For Appellants, Grasso Bass & Williams, P.C., Gary A. Grasso
APPELLANTS       and Adam R. Bowers, Burr Ridge, IL.


Counsel for      For Appellees, Querrey & Harrow, LTD., David E. Neumeister,
APPELLEES        Jennifer L. Medenwald, John M. Green and Sylvia Karalekas,
                 Chicago, IL.




                                  20